Citation Nr: 1317821	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-38 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a cardiovascular disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder to include a bipolar disorder.

6.  Entitlement to service connection for neck disability.

7.  Whether new and material evidence has been received to reopen a claim seeking service connection for a bilateral knee disability.

8.  Whether new and material evidence has been received to reopen a claim seeking service connection for bronchitis.

9.  Whether new and material evidence has been received to reopen a claim seeking service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Christopher L. Boudi, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1983.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Chicago, Illinois.  The Chicago, Illinois RO forwarded the appeal to the Board.

In August 2012, the Board remanded the claims for the RO to schedule a videoconference hearing at the RO.  A December 2012 letter, a copy of which is in the Virtual VA claims file, informed the Veteran that a videoconference hearing had been scheduled for January 16, 2013.  The Veteran failed to appear for the hearing and did not show good cause for doing so.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2012).

In October 2012, the private attorney listed on the title page indicated that he was withdrawing as the Veteran's representative.  After the Board hearing was scheduled, he reiterated his withdrawal in a December 2012 letter.  In February 2013, the undersigned addressed the attorney's December 2012 letter as a motion to withdraw as the Veteran's representative.  Because the attorney did not show good cause for withdrawal, the undersigned denied the motion.  38 C.F.R. § 20.608(b)(2) (2012).  The Veteran's attorney has not responded to this denial or, as discussed below, submitted any document on behalf of the Veteran with substantive arguments as to any claim on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The issues on appeal stem from the denial of applications to reopen previously denied claims and claims for entitlement to service connection.  Because the claims and applications to reopen were submitted at different times, these denials were issued in multiple rating decisions, dated in April 2006, June 2006, and November 2010.  These decisions were separately appealed by the Veteran.

A May 2006 VA Form 21-22 reflects that the Veteran appointed a veterans service organization to represent him in all matters before VA.  A January 2010 VA Form 21-22A reflects that the Veteran appointed the private attorney listed on the title page to represent him in all matters before VA.  A fee agreement between the Veteran and the private attorney was filed in September 2011.

In December 2010, the veterans service organization noted that no action had been taken concerning the Veteran's pending appeal, and asked if a VA Form 646 was required.  There does not appear to have been a response to this inquiry.  The RO prepared an appeal certification worksheet dated December 2011 and an undated certification of appeal (VA Form 8).  The Board is, however, unable to locate in either the physical or Virtual VA claims file a copy of a document notifying the Veteran that his appeal had been certified to the Board and the appellate record transferred to the Board.

The provisions of 38 C.F.R. § 19.36 (2012) require that when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his representative will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, requesting a personal hearing, and for submitting additional evidence.  This notification is particularly important in the present case, given the piecemeal nature of the adjudication of the claims (not through any fault of the RO), the change in representation, and the attempt by the private attorney to withdraw as the Veteran's representative.  No statement containing substantive argument has been submitted by the Veteran or on his behalf with regard to any of claims on appeal.  Under these circumstances, a remand is warranted for compliance with 38 C.F.R. § 19.36, and to afford the Veteran an opportunity to address the issue of appropriate representation, given his attorney's motion to withdraw as his representative.

In addition, in its May 2005 VCAA letter, the RO erroneously indicated that the most recent denial of the claims for entitlement to service connection for bronchitis and bilateral knee disabilities was a July 1984 rating decision.  The Board notes, however, that both the Board and the RO subsequently denied these claims, with the Board denying the claims on the merits in June 1992 and the RO denying reopening in November 1997.  The RO should remedy this error either in the notification of certification letter or in a separate letter.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice in writing of the certification of the appeal and transfer of the appellate record to the Board, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.

2.  Notify the Veteran of his attorney's motion to withdraw as his representative and of the fact that the motion was denied, and inform him of his right to appoint a new representative in light of the attorney's actions.

3.  Correct the above-noted deficiency in the May 2005 VCAA letter as well as any other errors identified on review of the record.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, any claim as to which additional pertinent evidence is received must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

